Citation Nr: 0948872	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  99-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a 
respiratory/pulmonary disability, to include chronic 
bronchitis and chronic obstructive pulmonary disease (COPD), 
as secondary to service-connected residuals of pneumonia.  

2. Entitlement to service connection for pulmonary emphysema 
as secondary to service-connected residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active service from September 1943 through 
February 1944.  This matter comes before the Board of 
Veterans Appeals (Board) following a May 2007 decision of the 
Court of Appeals for Veterans Claims ("Court"), which 
vacated the Board's January 2005 denial of the Veteran's 
claims.  The matter was again remanded for further 
development in December 2007.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks to establish service connection for 
bronchitis and pulmonary emphysema, both as secondary to his 
service-connected residuals of pneumonia.  See July 2000 VA 
Form 9.  

After a thorough review of the claims folder, the Board has 
determined that additional development must be accomplished 
prior to the adjudication of the Veteran's claim.

At the outset, the Board notes that VA is required to make 
reasonable efforts to obtain relevant records, including 
private medical records, that the claimant adequately 
identifies and authorizes VA to obtain. 38 U.S.C.A. § 
5103A(b).  In October 2009, the Veteran submitted several VA 
Forms 21-4142 authorizing VA to obtain private treatment 
records from Southeast Cardiology and Dothan Hematology and 
Oncology, P.C., on his behalf.  Additionally, in a 
contemporaneous statement, the Veteran indicated that he had 
received recent medical treatment at VA facilities in 
Marianna, Florida, and in Montgomery, Alabama.  He noted that 
all aforementioned medical records were pertinent to his 
current claims.  

After a complete review of the record, there is no indication 
that the RO attempted to obtain these records.  In fact, the 
November 2009 Supplemental Statement of the Case (SSOC) 
mentions neither the VAMC records, nor the private medical 
records identified by the Veteran on his VA Forms 21-4142.  
Accordingly, an attempt must be made to obtain the 
outstanding records that the appellant has identified. 38 
U.S.C.A. § 5103A(b).

Further, in December 2007, the Board remanded the Veteran's 
claim in order to obtain a VA examination and accompanying 
medical opinion.  In pertinent part, the examiner was asked 
to address whether any of the currently diagnosed pulmonary 
disabilities were proximately due to or a result of the 
service-connected residuals of pneumonia.  See 38 C.F.R. 
§ 3.310 (2009).  The Board also directed the examiner to 
discuss the Veteran's extensive smoking history and his post-
service occupational exposure to gases and fumes from iron 
construction work.  

The VA examination was conducted in September 2009.  At that 
time, the Veteran's diagnosed pulmonary disabilities included 
chronic obstructive pulmonary disease (COPD) with shortness 
of breath, and chronic bronchitis with sputum production for 
many years.  Emphysema was not diagnosed or otherwise 
discussed, despite a documented history of such disability. 
See Chest CT Report, October 2000.  

The examiner commented that there was no evidence of cor 
pulmonae, congestive heart failure, or tuberculosis and that 
there was no clinical evidence of structural damage to the 
lungs.  He further noted that the Veteran had a history of 
pneumonia in-service with "ongoing problems with coughing, 
shortness of breath, and dyspnea."  The examiner rendered no 
opinions as to pneumonia residuals or secondary service 
connection.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Unfortunately, the September 2009 VA examination was not 
completed in compliance with the aforementioned remand 
instructions.  

Although the September 2009 VA examiner appears to have 
provided all current pulmonary-related diagnoses, he entirely 
failed to address the remaining questions asked of him upon 
remand, including: (1) whether the Veteran has current 
residuals of the service-connected pneumonia; (2) whether the 
Veteran has diagnoses of any current pulmonary disabilities 
that are not encompassed in the already service-connected 
residuals of pneumonia; and (3) whether any of the current 
pulmonary disabilities (i.e., COPD and chronic bronchitis)are 
proximately due to or a result of the service-connected 
residuals of pneumonia?  Also absent from the examiner's 
comments is a discussion of the impact of the Veteran's 
recorded year of smoking, as well as his post-service 
occupational exposure to gas and fumes from 1945 to 1986.  

Based on the foregoing, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to service connection for bronchitis and 
pulmonary emphysema, both as secondary to service-connected 
residuals of pneumonia.  This consideration requires further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  The duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, as outlined in the directives below, a 
comprehensive medical opinion, which addresses secondary 
service connection, and any identifiable residuals of 
pneumonia, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should attempt to obtain the 
private medical records from the 
facilities and physicians as identified 
in the VA 21-2142, Authorization to 
Release and Consent, forms submitted by 
the appellant in October 2009.  These 
records to the extent available should 
be associated with the claims folder.  
If any identified records cannot be 
obtained, this should be documented in 
the claims folder.

2.	The RO should attempt to obtain all 
recent, relevant VA treatment records, 
including but not limited to, those 
records from the VA Outpatient Clinic 
in Marianna, Florida, and the VAMC in 
Montgomery, Alabama.  These records to 
the extent available should be 
associated with the claims folder.  If 
any identified records cannot be 
obtained, this should be documented in 
the claims folder.

3.	After the RO attempts to obtain all 
outstanding relevant treatment records 
concerning the Veteran's pulmonary 
disabilities, and such records are 
added to the claims file so that an 
examiner may review them, the RO should 
arrange for the appropriate VA examiner 
to provide opinions as to the 
following: 

a.	What are the Veteran's current 
residuals of pneumonia, if any? 

b.	Does the Veteran currently have a 
diagnosis of any pulmonary 
disabilities that are not 
encompassed in the already 
service-connected residuals of 
pneumonia?

c.	Are any of the diagnosed current 
pulmonary disabilities (i.e., COPD 
and chronic bronchitis), outside 
the scope of those identified as 
residuals of pneumonia, 
proximately due to or a result of 
the Veteran's service-connected 
residuals of pneumonia? 

The examiner should fully explain 
all opinions expressed, and when 
rendering an opinion as to the 
etiology of any diagnosed 
disability, the examiner is asked 
to fully discuss the Veteran's 
pneumonia history, his documented 
smoking history, and his post-
service occupational exposure to 
gases and fumes from iron 
construction work. 

4.	Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) and given a reasonable 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



